DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of the following informalities:  lines 17 and 27 each recite “a portion”, but it is not clear if these must be the same portion.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  lines 10 and 21 each recite “a portion”, but it is not clear if these must be the same portion.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  lines 4 and 7 each recite “a portion”, but it is not clear if these must be the same portion.  Appropriate correction is required.
Claim 20 objected to for the following informalities: lines 1-3 recite “welds comprise … sections … are prevented from extending away from …”.  This should be changed to something similar to “that are prevented” or “which are prevented”.  Claim 14 presents alternative, similar language.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “one or more additional external constraint straps” in lines 1-2, but the claim does not recite a first one (or more) external constraint strap, so this is not defined as to whether this requires at least a second strap or requires only at least one strap, described as “additional”.  It appears that this claim may have been intended to depend from claim 8.
	Claim 14 recites “the sections … are prevented from extending away from the peel weld no more than 45 degrees from each other” in lines 3-5.  This does not define whether the sections must be no more than 45 degrees from the peel weld or 45 degrees from each other.  Additionally, prevention of no more 45 degrees encompasses “preventing” no degrees of separation, so it is not clear if this limitation intends to require that the sections are prevented from being more than 45 degrees from each other (or the weld), or requires the sections to be prevented from being within 45 degrees of each other.
Claim 14 recites the limitation "the peel weld" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the peel welds”.
Claim 20 recites “the sections … are prevented from extending away from the peel weld no more than 45 degrees from each other” in lines 2-4.  This does not define whether the sections must be no more than 45 degrees from the peel weld or 45 degrees from each other.  Additionally, prevention of no more 45 degrees encompasses “preventing” no degrees of separation, so it is not clear if this limitation intends to require that the sections are prevented from being more than 45 degrees from each other (or the weld), or requires the sections to be prevented from being within 45 degrees of each other.
Claim 20 recites the limitation "the peel weld" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.



Allowable Subject Matter
Claims 1-8, 10-13, and 15-19 allowed.
Claims 9, 14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is disclosed by SMITH (US 6,117,507), which teaches making a fluid impermeable membrane tube comprising inextensible, flexible felt in resin matrix, sewing the joint, and applying additional impermeable membrane over the sewn joint.  The prior art of record does not teach or fairly suggest a method of producing a fluidic actuator wherein a first interface is coupled to the tube at the first tube end by generating at least one of a first circumferential bond between the fluid-impermeable membrane material and one or more first sidewalls of the first interface, and a first external face bond between fluid-impermeable membrane material at the first tube end onto a first external face of the first interface; and a second interface is coupled to the tube at a second end by generating at least one of a second circumferential bond between the fluid-impermeable membrane material and one or more second sidewalls of the second interface, and a second external face bond between fluid-impermeable membrane material at the second tube end onto a second external face of the second interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CORBETT et al. (US 2011/0290798), MARX et al. (US 2007/0075543), FREE et al. (US 2019/0293223), CARTABBIA (US 2012/0328824), CARABBIA (US 2011/0186208), DRIVER et al. (US 2006/0207726), HANON et al. (US 2005/0102863), KAMIYAMA et al. (US 5,780,123), LAUSE (US 6,612,340), WANG et al. (US 2020/0114588), and DUTTENHOEFER et al. (US 9,709,206).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745